UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or Section 13(e)(1) of the Securities Exchange Act of 1934 CNO Financial Group, Inc. (Name of Subject Company (Issuer) and Filing Person (Offeror)) 7.0% Convertible Senior Debentures due 2016 (Title of Class of Securities) 12621EAC7 12621EAE3 12621EAF0 12621EAB9 (CUSIP Number of Class of Securities) Karl W. Kindig Senior Vice President andSecretary 11825 N. Pennsylvania Street Carmel, Indiana 46032 (317) 817-6100 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing person) With copies to: Roxane F. Reardon Simpson Thacher & Bartlett LLP 425 Lexington Avenue New York, New York 10017 (212) 455-2000 Calculation of Filing Fee Transaction valuation (1) Amount of filing fee (2) Calculated solely for purposes of determining the amount of the filing fee. Pursuant to Rule 0-11(b)(1) of the Securities Exchange Act of 1934, as amended, the transaction valuation was calculated assuming that all of the outstanding $92,996,000 aggregate principal amount of the issuer’s 7.0% Convertible Senior Debentures due 2016 (the “Debentures”) as of February 8, 2013 will be purchased pursuant to the Offer at a purchase price of $1,912.91 per $1,000 principal amount of Debentures, based on the average of the high and low prices per share of the Company’s common stock reported on the New York Stock Exchange on February 6, 2013.The final purchase price per $1,000 principal amount of Debentures will be determined in accordance with the pricing formula described in the Company’s Offer to Purchase, dated February 11, 2013. The amount of the filing fee was calculated in accordance with Rule 0-11 under the Exchange Act by multiplying the Transaction Valuation by 0.00013640. o Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Not applicable.
